Citation Nr: 1209840	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to December 1969.  Service in the Republic of Vietnam was indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2005 and January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the August 2005 decision, the RO denied the Veteran's claim to reopen a previously denied issue of entitlement to service connection for a gastrointestinal disorder.  In the January 2006 rating decision, the RO granted the Veteran service connection for PTSD (30%, from March 4, 2005).  

In July 2009, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a June 2010 decision, the Board reopened the previously denied claim for service connection for a gastrointestinal disorder and remanded the underlying service connection claim for this disability, as well as the claim for an increased initial rating for the service-connected PTSD, to the RO, through the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

By a December 2011 rating decision, the AMC increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent, effective March 4, 2005.  As the Veteran has not been granted the maximum benefit permitted under the regulations, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
The AMC completed the development requested in the June 2010 Board Remand and issued a December 2011 supplemental statement of the case (SSOC) as to the PTSD claim.  Review of the record reflects substantial compliance with the Board's Remand directives as to that issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the AMC failed to readjudicate the issue of entitlement to service connection for a gastrointestinal disorder.  As will be discussed below, however, the Board is herein granting the Veteran's service connection claim and, therefore, any such error is harmless.

Subsequent to the December 2011 SSOC, additional VA treatment records dated September 2010 to January 2012 were associated with the Veteran's claims file.  These treatment records were indicative of the Veteran's ongoing PTSD treatment and generally showed that he continued to endorse symptoms consistent with the VA treatment records previously of record.  The Board acknowledges that, pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  In this case, the Board finds that the newly VA treatment records are essentially redundant of evidence already of record.  As will be explained below, the Board finds that the Veteran's PTSD symptomatology warrants the assignment of a 70 percent rating, based upon medical and lay evidence which has been considered by the RO.  On the key point of whether the Veteran's PTSD warrants the assignment of a 100 percent rating, the recently submitted VA treatment records shed no new light.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.

The Board acknowledges that, to some extent, the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  See, e.g., the July 2009 hearing transcript and the September 2010 VA examination.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).
As will be discussed below, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran has ulcerative colitis that is as likely as not related to his military service.  

2.  The competent evidence demonstrates that the Veteran's service-connected PTSD has been manifested by near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  However, there has been no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's service-connected PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, he has ulcerative colitis that was incurred in his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a disability rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).

3.  The requirements for referral of the Veteran's increased rating claim for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the favorable action taken herein with respect to the gastrointestinal disability claim, discussion of whether VA has met its duties of notification and assistance is not required and deciding the appeal at this time is not prejudicial to the Veteran.  Specifically, as discussed above, the Board recognizes that the AMC failed to issue an SSOC as to this claim, pursuant to the June 2010 Board Remand instructions.  See Stegall, supra.  However, as the Board is herein rendering a complete grant of the Veteran's gastrointestinal disability claim, any such procedural error constitutes harmless error.

As to the service-connected PTSD, the claim for higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the January 2006 rating decision, the RO issued a letter in March 2005 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the January 2006 rating action, the RO granted service connection for PTSD and evaluated this disability as 30 percent disabling, from March 4, 2005.  [By the December 2011 rating action, the AMC awarded an increased evaluation of 50 percent, from March 4, 2005, for this disability.]  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service medical records and secured two examinations in furtherance of his PTSD claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the PTSD claim on appeal were obtained in September 2005 and September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection For A Gastrointestinal Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran asserts that he has a gastrointestinal disability which is due to his military service.  See, e.g., July 2009 hearing transcript.  In particular, he asserts that he incurred ulcerative colitis due to drinking local water in the Republic of Vietnam.  Id.  He has alternatively suggested that the ulcerative colitis developed as a result of his in-service hepatitis.  Id.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently diagnosed ulcerative colitis was incurred during his active duty service.

Specifically, the record demonstrates that the Veteran served in the Republic of Vietnam from June 1968 to June 1969.  Further, his DD-214 shows that his military occupational specialty (MOS) was that of a light weapons infantryman.  The Board has no reason to disbelieve the Veteran's assertion of in-service exposure to local water during his Vietnam service.  Additionally, the Veteran's service treatment records document an August 1968 diagnosis of infectious hepatitis.  The Board acknowledges that STRs do not show complaints of, or treatment for, ulcerative colitis or diarrhea.  Further, the report of the December 1969 service separation examination did not document any continuing gastrointestinal complaints or diagnoses.  Notably, the Veteran has not asserted that he incurred in-service injury during combat.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Rather, he has maintained that his gastrointestinal symptomatology manifested following his military discharge.

In a letter dated December 1994, Dr. M.S. stated that the Veteran had been his patient since 1980 when he was first seen "with a case of nonspecific colitis.  He kept complaining with this problem nearly continuously and it was accompanied by on and off diarrhea and tenesmus."  Dr. M.S. further indicated that stool examination and colonoscopy revealed "the presence of [a] chronic case of nonspecific colitis.  [The Veteran] also [has] a case of chronic duodenal ulcer."  Dr. M.S. further concluded, "[a]ccording to my experience as a surgeon in the Army, I am quite convinced that his colon ailment is related to his service in Vietnam."

Post-service treatment records document the Veteran's complaints of "diarrhea for six years" and rectal bleeding.  See the private treatment records dated November 1993 and November 1998.  A diagnosis of nonspecific colitis is indicated in May 2000, and a continuing diagnosis of ulcerative colitis is documented from April 2002 to present.  See private treatment records dated May 2000, April 2002, and September 2004 & VA treatment records dated February 2005 and April 2009.
In a statement dated in May 2005, the Veteran's spouse detailed the Veteran's persistent gastrointestinal symptoms including diarrhea.  She indicated that the Veteran has experienced gastrointestinal trouble "at least since 1980."

Pursuant to the June 2010 Board Remand, the Veteran was afforded a VA examination in September 2010.  Critically, the VA examiner reviewed the claims folder and noted the Veteran's history of chronic gastrointestinal complaints dating back to the early 1980's.  The examiner diagnosed the Veteran with ulcerative colitis (inflammatory bowel disease) and opined, "[p]athogenesis remains unclear, a number of risk factors have been identified with environmental and genetic influences; data on racial incidence suggests that inflammatory bowel disease is uncommon in non-whites in underdeveloped areas.  Most cases have their onset between ages 15 and 40 with a second peak between ages 50 and 80.  It tends to run in families.  There are studies attempting to link specific diets as triggers for the onset of IBD.  Overall, there are no specific etiologies linked directly to inflammatory bowel disease."  He then concluded that "[i]t is at least as likely as not that Veteran's current gastrointestinal disorder of ulcerative colitis is due to or related to active military service."

Based on a review of the evidence, the Board finds that service connection for gastrointestinal disability is warranted.  Crucially, the September 2010 VA medical opinion and the December 1994 private opinion of Dr. M.S. support a finding of a nexus between the Veteran's military service and his currently-diagnosed ulcerative colitis.  There is no medical opinion of record that contradicts the findings of either the VA examiner or Dr. M.S.

Based on this evidentiary posture, the Board finds that the evidence supports the grant of service connection for gastrointestinal disability.  See 38 U.S.C.A §5107.

III.  Schedular Rating For The Service-Connected PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent evaluation for his service-connected PTSD from March 4, 2005, the date of claim.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 60 from various VA treatment physicians, VA examiners, and Vet Center treatment providers.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, the Veteran was initially afforded a VA examination as to his PTSD in September 2005.  His reported symptoms included distressing memories, sleep problems, difficulty recalling aspects of the traumatic event, emotional distress when exposed to reminders of the trauma, and hypervigilance.  The Veteran stated that he has six brothers and described his relationship with them as "fair."  He stated that "he angers easily if they don't agree on things; he presently has a lawsuit against his oldest brother."  The Veteran also described his relationship with his wife and children as "fair," but reported that "his children are demanding and expect too much from him."  The Veteran indicated that he isolates himself from others.  He admitted to intrusive thoughts and recollections of Vietnam and further stated that he makes persistent efforts to avoid activities, places, or people that arouse recollections of the event."  He stated that he makes an effort not to leave his home unless it is absolutely necessary.  The examiner noted that the Veteran exhibited "persistent, markedly diminished interest or participation in significant activities.  [H]e does not do things with others anymore; has even stopped going to his favorite ball game."  The examiner further explained that "[t]here is a persistent feeling of detachment or estrangement from others.  [H]e is unable to get close to others anymore."  Additionally, the VA examiner noted the Veteran's persistent restricted range of affect, irritability, outbursts of anger, difficulty concentrating, and mild memory impairment."  The VA examiner assigned the Veteran a GAF score of 60.

In support of his claim, the Veteran submitted an October 2005 psychological evaluation from Dr. M.B. who indicated that the Veteran receives bi-weekly psychotherapy and is prescribed medication to manage his PTSD symptoms.  Dr. M.B. further stated that the Veteran "has a farm with two chicken houses and cows for which he is responsible.  [His] last full-time employment was . . . for 27 years."  The Veteran retired in January 2000.  The Veteran reported that he "had words with" his supervisors, although he was able to keep up with the workload.  Dr. M.B. noted that the Veteran rarely shops unassisted because he does not like crowds.  He becomes anxious in social events, although he is able to interact with family and neighbors on a daily basis.  Dr. M.B. stated that delusional activity, on the part of the Veteran, was reported by the Veteran's spouse, namely that he will not go camping in the mountains because it is too dangerous and he will not travel.  Additional delusions were noted with the Veteran stating that he must have his back to the wall while in public, so he can see all around him.  Dr. M.B. indicated that the Veteran's affect was "mildly flat and dulled, anxious, and at times tearful."  The Veteran reported experiencing outbursts of anger several times a week without provocation.  Dr. M.B. stated that homicidal ideation is characterized by the Veteran's report that "somebody stole my gas tank out of my boat, [and I] told my wife I'd beat him to death if I caught him."  The Veteran also reported hyperventilation and hand tremors.  Dr. M.B. concluded, "[c]lient's ability to interact with the public and/or coworkers is rather poor due to marked social withdrawal . . . Difficulties interacting with others might also manifest in impulsivity and temper outburst."  Additionally, Dr. M.B. noted that the Veteran's "overall judgment is considered extremely poor due to client's PTSD and subsequent underlying psychological instability."

In lay statements dated May 2005 and March 2006, the Veteran's spouse detailed her first-hand experience with the Veteran's PTSD symptomatology.  She stated that the Veteran is emotionally numb, overly critically, controlling, and easily frustrated.  She further indicated that the Veteran exhibits forgetfulness and memory loss and "is depressed most of the time."  The Veteran told her that "he got to where he didn't care about anything."  She reported that the Veteran cannot be still and "is irritable most of the time.  Little things upset him [and] his speech is peppered with expletives."  She noted that the Veteran exhibits symptoms of paranoia in that he does not trust anyone and feels the world is against him.  Although the Veteran does not seem to be having panic attacks, his spouse stated that "he is so good at avoiding situations that would cause a panic attack."  She further stated that she and the Veteran do not go out socially, "[n]o weddings, no movies, no ball games, no parties."  She noted that the Veteran cannot stand to be in a crowd and has no close friends.  The Board additionally notes that, in her May 2005 statement, the Veteran's spouse stated that her relationship with the Veteran "has been strained to say the least.  We live together and talk but we do not communicate.  [The Veteran] has been in this marriage physically but not emotionally.  We can't get close to one another."  She also explained that the Veteran experienced a great deal of stress immediately prior to his retirement and, in fact, took three months of annual leave so that he would not have to work the last three months.  Mrs. L.B. also submitted letters dated in January 1992 and August 1984 which documented some of the Veteran's difficulties with his employer.

The Veteran's son, Mr. E.B., also submitted a statement in support of his father's claim.  In the statement dated May 2005, Mr. E.B. explained that the Veteran exhibits a short temper with fits of rage that "come from out of nowhere.  He can go from normal to angry, nervous, confused, and profane in a matter of seconds."  Mr. E.B. also stated that the Veteran experiences depression, mood swings, extreme paranoia, and control issues."

VA treatment records dated January 2005 and February 2005 documented the Veteran's complaints of nightmares, intrusive thoughts, and social isolation.  The January 2005 treatment record noted that the Veteran "often gets angry about 'dumb' things but that he is unable to control his anger."

The Veteran's treatment provider, D.M., L.M.S.W., also submitted letters in support of the Veteran's appeal.  Notably, in a letter dated March 2006, D.M. reported the Veteran's flattened affect, intrusive thoughts, avoidance, hypervigilance, and difficulty in crowds.  She further stated that the Veteran "frequently experiences fatigue and exhaustion as a result of his sleep disturbance."  She stated that according to the Veteran's spouse, the Veteran "does not trust others to follow through on responsibilities and frequently becomes angry as a result."  The Veteran's relationship with his wife and son "has been compromised because [the Veteran] is able to participate in many social activities that [are] considered normal activities for his peers."  She further observed that, "[a]lthough [the Veteran] is no longer employed, he reported that he engaged in frequent arguments and had difficulty working with his co-workers."  She additionally described the Veteran's PTSD as chronic and severe.  In a March 2007 letter, another treatment provider, T.M.K., L.C.S.W., expressed his disagreement with the findings of the September 2005 VA examiner, who he felt did not fully describe the Veteran's psychological symptomatology.  He additionally reported on the severity of the Veteran's PTSD and noted that although "much was made of the fact [the Veteran] has had a long-term relationship with his wife, [I]interviews with the wife suggest there have been serious problems related to his low frustration tolerance/anger."

The Veteran was afforded a second VA examination in September 2010 at which time he stated that "his condition has progressed and that he believes it is getting worse and has reached the point that now he has moved into a secluded country site. . . .that is about eight or nine miles outside the city."  He insists his wife accompany him if he has to go into the city.  He continued to endorse symptoms such as nightmares, intrusive thoughts, irritability, and social isolation from friends and relatives.  The examiner noted that the Veteran had difficulty controlling his emotions during examination and became emotional several times.  His affect was sad and anxious.  He denied hallucinations and his speech was fluent without pressure.  The examiner noted that the Veteran's thought process was logical and goal directed and that his insight and judgment were good.  The Veteran admitted to agoraphobia and to feeling "uncomfortable and overwhelmed when he has to go into a crowded situation."  His memory and concentration were good, and he was oriented to time, place, person, and current event.  The VA examiner assigned a GAF score of 45 and further noted that the Veteran "seems to be a lot more disabled in personal and social as well as occupational functioning and has reached the point where he himself has become homebound and dependent on his wife more fully than before."
Based on a review of the evidence, the Board concludes that an increased rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Symptomatology warranting the assignment of a 70 percent rating includes occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  These symptoms have been consistently endorsed by the Veteran's treatment providers, the Veteran, his spouse, and his son.  The Board recognizes that the September 2010 VA examiner indicated that the Veteran's symptoms had only recently worsened.  However, the Board has thoroughly reviewed the record and finds that the medical evidence including treatment records, private psychological evaluations, and lay statements show that the Veteran's PTSD symptoms have been relatively consistent since the date of claim.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 70 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2011).

The Board considered the assignment of a rating in excess of 70 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  It is undisputed that the Veteran has endorsed symptoms of homicidal ideation and has a history of confrontations with family, friends, and coworkers.  Crucially, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.

Further, the Board recognizes that the Veteran has not been employed since the date of claim.  The evidence of record does not, however, show that his PTSD has caused total social and occupational impairment.  Although social and occupational impairment has been noted, the evidence shows that the Veteran has continued to maintain a farm in his retirement.  Further, the Board acknowledges that the September 2010 VA examiner found the Veteran to be "a lot more disabled in personal and social as well as occupational functioning and has reached the point where he himself has become homebound" and that the examiner had noted in the evaluation report that the Veteran had moved to a secluded country location.  At the same time, however, the Veteran reported that he continues to go into the city-albeit with his wife.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, from the date of claim.

IV.  Extraschedular Evaluation For The Service-Connected PTSD

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to service connection for ulcerative colitis is granted.

An increased disability rating of 70 percent, but no higher, is granted for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

As noted above in the Introduction, the Veteran appears to be raising a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that this issue must be remanded for additional evidentiary development.

Specifically, as was discussed above, in this decision the Board has awarded an increased disability rating for the Veteran's service-connected PTSD of 70 percent.  Evidence of record, as noted in the decision above, discusses the effect of the Veteran's service-connected PTSD on his employability.  

However, in this decision, and also as discussed above, the Board grants service connection for ulcerative colitis.  And, in addition, service connection is currently in effect for coronary artery disease and status post myocardial infarction, coronary artery bypass grafting, and stent placement (30%) and residual chest scar (0%).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the extent, if any, to which the Veteran's service-connected ulcerative colitis; coronary artery disease and status post myocardial infarction, coronary artery bypass grafting, and stent placement; and residual chest scar may have on his employability.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected ulcerative colitis; coronary artery disease and status post myocardial infarction, coronary artery bypass grafting, and stent placement; and residual chest scar on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected ulcerative colitis; coronary artery disease and status post myocardial infarction, coronary artery bypass grafting, and stent placement; and residual chest scar preclude him from engaging in substantially gainful employment, without regard to his age or to any nonservice-connected disabilities.  Rationale for all opinions expressed should be provided in the examination report.

3. Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


